Citation Nr: 0936507	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The Veteran requested hearings before a Decision Review 
Officer and a member of the Board, but failed to appear for 
either hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for diabetes 
mellitus, hypertension, and Hepatitis C.  

The Veteran has indicated in several statements that he 
receives disability benefits from the Social Security 
Administration (SSA) and that they have records in their 
possession that are relevant to his claim; however, it does 
not appear that the RO has obtained these records.  38 
U.S.C.A. § 5103A(b) places a duty on VA to obtain evidence 
pertinent to a veteran's claims where that evidence is in the 
possession of a Federal agency.  As the SSA records may 
contain evidence pertinent to the Veteran's claim, VA should 
make efforts to obtain those records.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.

Additionally, the Board notes that while the Veteran's 
service treatment records show a diagnosis of hepatitis in 
service, the type of hepatitis is not specified and it is not 
entirely clear what the etiology of this infection is.  While 
the Veteran's service treatment records note that the Veteran 
admitted to intravenous drug use, it does not appear that any 
medical professional definitively stated that this was the 
cause of the Veteran's infection.  On the Risk Factors for 
Hepatitis Questionnaire, the Veteran reported that he got a 
tattoo on his left forearm, but does not say whether this 
occurred in service.  

Additionally, it is unclear from the evidence of record 
whether the hepatitis infection diagnosed in service is the 
same as his current infection.  Therefore, a medical opinion 
is required to clarify whether it is at least as likely as 
not that the Veteran's current Hepatitis C infection had 
onset in service or was caused or aggravated by the Veteran's 
active service and if so, what the most likely cause of the 
Veteran's infection was.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

2.  The Veteran should be scheduled for a 
VA examination of his Hepatitis C.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's current Hepatitis C 
infection had onset in service or was 
caused or aggravated by the Veteran's 
active service.  The examiner is also 
asked to determine the most likely cause 
of the Veteran's Hepatitis C infection, 
whether it was intravenous drug use, a 
tattoo, or some other factor.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

